Plaintiff in error, Joe Bastin, was convicted on a charge that he did have in his possession certain *Page 160 
intoxicating liquors, to wit, 15 gallons of Choctaw beer, with intent to sell the same, and in accordance with the verdict of the jury was sentenced to be confined in the county jail for 60 days and to pay a fine of $200 and the costs. From the judgment an appeal was duly perfected, but no brief has been filed and no appearance made in this court in behalf of plaintiff in error, and for this reason, when the case was called for final submission, the Attorney General moved to affirm the judgment of the lower court.
The errors assigned question the sufficiency of the evidence to support the verdict and judgment of conviction.
The uncontroverted proof on the part of the state supports the averments of the information and shows that the said Choctaw beer found in the possession of the defendant, upon analysis, contained four per cent. of alcohol, measured by volume.
An examination of the record discloses that the appeal is without merit. The judgment of the lower court is therefore affirmed.